- Case 1:18-cr-10008-HFB Document 1 Filed 10/17/18 Page 1 of 2 Page|D #: 1

 

Us omch collar
wEsTERN msr ARKANsAs
FILED
IN THE UNITED sTATEs DISTRICT CoURT OCT l 7 2018
WESTERN DISTRICT oF ARKANSAS
EL DoRADo DivisioN D§yUGLAS F. YOUNG, clerk
D€Pu¥yClerlr
UNITED sTATEs oF AMERICA )
)
v. ) CaseNO- l`.l$'ClL"/OQDS'ODl
)
LINDA o. WILLIAMS ) 18 U.s.C. § 1709

INDICTMENT
The Grand Jury Charges:
COUNT ONE

On or about August lO, 2017, in the Westem District of Arkansas, El Dorado Division, the
defendant, LINDA G. WILLIAMS, then being an employee of the United States Postal Service,
did knowingly and unlawfully embezzle, steal and remove U.S. currency from a sealed letter and
mail which had been entrusted to her as an employee of the U.S. Postal Service, and which was in
the Warren, Arkansas, Post Office in the custody of the U.S. Postal Service before said letter and
mail had been delivered to the person to whom it was directed, in violation of Title 18 U.S.C. §
1709.

COUNT TWO

On or about August lO, 2017, in the Westem District of Arkansas, El Dorado Division, the
defendant, LINDA G. WILLIAMS, then being an employee of the United States Postal Service,
did knowingly and unlawfully embezzle, steal and remove a package containing pills from mail

which had been entrusted to her as an employee of the U.S. Postal Service, and which was in the

Case 1:18-cr-10008-HFB Document 1 Filed 10/17/18 Page 2 of 2 Page|D #: 2

Hermitage, Arkansas, Post Offlce in the custody of the U.S. Postal Service before said package
and mail had been delivered to the person to whom it was directed, in violation of Title 18 U.S.C.

§ 1709.

A True Bill. DUANE (DAK) KEES

UNITED STATES ATTORNEY
/s/Grana' Jury Foreperson y. Hh/d /é: :
Grand Jury Foreperson W

Claude S. Hawkins, Jr.

Assistant U.S. Attorney

Arkansas Bar No. 77062

414 Parker Avenue

Fort Smith, AR 72901

Telephone: (479)-783-5125

E-Mail: claude.hawkins@usdoi.gov

 

